DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method for wireless communication, comprising: identifying a default monitoring periodicity for monitoring a control channel for a slot format indicator (SFI); identifying a dynamic monitoring periodicity that is different than the default monitoring periodicity, the dynamic monitoring periodicity for monitoring the control channel for the SFI based at least in part on a received SFI; and monitoring the control channel for the SFI based at least in part on the dynamic monitoring periodicity.

In regard amended claim 19, the prior arts of record do not teach or disclose a method for wireless communication, comprising: determining a default monitoring periodicity for monitoring a control channel; configuring a slot format indicator (SFI) that indicates a transmission format for one or more slots; and identifying a dynamic monitoring periodicity that is different than the default monitoring periodicity, the dynamic monitoring periodicity for monitoring the control channel for the SFI.

In regard amended claim 26, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; a receiver; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a default monitoring periodicity for monitoring a control channel for a slot format indicator (SFI); identify, via the receiver, a dynamic monitoring periodicity that is different than the default monitoring periodicity, the dynamic monitoring periodicity for monitoring the control channel for the SFI based at least in part on a received SFI; and monitor the control channel for the SFI based at least in part on the dynamic monitoring periodicity.

In regard amended claim 44, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine a default monitoring periodicity for monitoring a control channel; configure a slot format indicator (SFI) that indicates a transmission format for one or more slots; and identify a dynamic monitoring periodicity that is different than the default monitoring periodicity, the dynamic monitoring periodicity for monitoring the control channel for the SFI.

In regard amended claim 51, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: means for identifying a default monitoring periodicity for monitoring a control channel for a slot format indicator (SFI); means for identifying a dynamic monitoring periodicity that is different than the default monitoring 

In regard amended claim 52, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: means for determining a default monitoring periodicity for monitoring a control channel; means for configuring a slot format indicator (SFI) that indicates a transmission format for one or more slots; and means for identifying a dynamic monitoring periodicity that is different than the default monitoring periodicity, the dynamic monitoring periodicity for monitoring the control channel for the SFI.

In regard amended claim 53, the prior arts of record do not teach or disclose a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: identify a default monitoring periodicity for monitoring a control channel for a slot format indicator (SFI); identify a dynamic monitoring periodicity that is different than the default monitoring periodicity, the dynamic monitoring periodicity for monitoring the control channel for the SFI based at least in part on a received SFI; and monitor the control channel for the SFI based at least in part on the dynamic monitoring periodicity.

In regard amended claim 54, the prior arts of record do not teach or disclose a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: determine a default monitoring periodicity 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Date: 01/12/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476